     Case 2:19-cv-01446-WBS-CKD Document 18 Filed 06/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DOMINIQUE MERRIMAN,                                No. 2:19-cv-1446 WBS CKD P
12                      Plaintiff,
13          v.                                          ORDER
14   J. PONDER, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 9, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

23   the findings and recommendations.

24          The court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having

27   reviewed the file, the court finds the findings and recommendations to be supported by the record

28   and by the magistrate judge’s analysis.
                                                       1
     Case 2:19-cv-01446-WBS-CKD Document 18 Filed 06/23/20 Page 2 of 2

 1           Accordingly, IT IS HEREBY ORDERED that all defendants and claims other than a

 2   claim arising under the Eighth Amendment against defendants Kentner, Joslin, Jacques and

 3   Ponder are dismissed.

 4

 5   Dated: June 22, 2020

 6

 7

 8

 9   merr1446.jo

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
